Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33446 VAUGHAN FOODS, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1342046 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 216 N.E. 12th Street, Moore, OK (Address of principal executive offices) (Zip Code) (405) 794-2530 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Number of shares outstanding of the registrants common stock, as of November 7, 2008: Class Shares Outstanding Common Stock, $0.001 par value per share VAUGHAN FOODS, INC. Form 10-Q For the Quarterly Period Ended September 30, 2008 INDEX Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2008 (unaudited), and December 31, 2007 4 Unaudited Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2008 and 2007 5 Consolidated Statements of Stockholders Equity (Deficiency) for the Year Ended December 31, 2007 and Nine Months Ended September 30, 2008 (unaudited) 6 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II  OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Secruties 28 Item 4. Submission of Matters to Security Holders 28 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 INDEX TO EXHIBITS 32 Certification Pursuant to 18 U.S.C. Section 1350 35 2 PART 1  FINANCIAL INFORMATION ITEM 1  FINANCIAL STATEMENTS. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Vaughan Foods, Inc. and Subsidiaries We have reviewed the accompanying consolidated balance sheet of Vaughan Foods, Inc. and subsidiaries (the Company) as of September 30, 2008, and the related consolidated statements of operations for the three-month and nine-month periods ended September 30, 2008 and 2007, and the consolidated statements of cash flows for the nine-month periods ended September 30, 2008 and 2007, and the consolidated statements of changes in stockholders equity for the nine-month period ended September 30, 2008. These consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board, the balance sheet of the Company as of December 31, 2007, and the related statements of operations, stockholders equity and cash flows for the year then ended (not presented herein); and in our report dated March 12, 2008, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2007, and the accompanying statement of stockholders equity for the year ended December 31, 2007, are fairly stated, in all material respects, in relation to the financial statements from which they have been derived. Oklahoma City, Oklahoma October 31, 2008 3 VAUGHAN FOODS, INC. Consolidated Balance Sheets September 30, 2008 & December 31, 2007 September 30, 2008 December 31, 2007 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for credit losses of $157,514 at September 30, 2008 and $173,561 at December 31, 2007 Inventories Prepaid expenses and other assets Deferred tax assets Total current assets Restricted assets: Cash Investments Total restricted assets Property and equipment, net Other assets: Loan origination fees, net of amortization Intangible assets Deferred tax assets, noncurrent Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Line of credit $ $ - Accounts payable Short-term borrowings - Note payable to former owners of Allisons Gourmet Kitchens, LP Accrued liabilities Current portion of long-term debt Current portion of capital lease obligation Amounts payable to former owners of Wild About Food - Total current liabilities Long term liabilities: Long-term debt, net of current portion Capital lease obligation, net of current portion Deferred gain on sale of assets - Amounts payable to former owners of Wild About Food, net of current portion - Total long-term liabilities Stockholders' equity: Common stock, $0.001 par value; authorized 50,000,000 shares; 4,623,077 shares issued and outstanding at September 30, 2008 and December 31, 2007 Preferred stock, $0.001 par value; authorized 5,000,000 shares; 0 shares issued and outstanding at September 30, 2008 and December 31, 2007 - - Paid in Capital Member Capital - Retained Earnings (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 VAUGHAN FOODS, INC. Unaudited Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2008 and 2007 Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating income (loss) ) ) Rent income - - - Interest expense ) Gain (loss) on sale of asset ) - ) ) Interest income Other income and expense, net ) Net income (loss) before income taxes ) ) ) Income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ ) Weighted average shares outstanding - basic and diluted Net income (loss) per share - basic and diluted $ ) $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 VAUGHAN FOODS, INC. Unaudited Consolidated Statements of Stockholders' Equity For the Year Ended December 31, 2007 and the Nine Months Ended September 30, 2008 Total Common Stock Member Retained Stockholders' Paid in Capital Earnings Equity Shares issued Amount Capital (Deficit) (Deficit) (Deficiency) Balance at January 1, 2007 $ $ $ ) $ ) $ ) Issuance of common stock in connection with intitial public offering - - Issuance of common stock in connection with bridge funding liability - - Net income (loss) - - - ) ) Balance at December 31, 2007 ) Exclusion of previously consolidated variable interest entity (See Note 17) (unaudited) - - - ) - ) Net (loss) (unaudited) - ) ) Balance at September 30, 2008 (unaudited) $ $ $ - $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 VAUGHAN FOODS, INC. Unaudited Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2008 and 2007 Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Provision for credit losses ) - (Gain) loss on sale of asset Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable - related party - Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accounts payable, related party - ) Accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Investments in Restricted assets ) ) Proceeds from sale of assets Cash paid for acquisition of Allison's Gourmet Kitchens, net of cash acquired - ) Deconsolidation of variable interest entity ) - Net cash (used in) investing activities ) ) Cash flows from financing activities: Cash paid for loan origination ) - Proceeds from initial public offering - Proceeds from line of credit Repayments on line of credit - ) Repayment of long-term debt and capital leases ) ) Repayments of notes payable to former owners of Allison's Gourmet Kitchens, LP ) - Increase in amounts payable to former owners of Wild About Food - ) Cash paid to former owners of Wild About Food ) ) Repayments of short-term borrowings ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest paid, net of capitalized interest $ $ Supplemental disclosures of noncash financing and investing activities: Decrease in amounts payable to former owners of Wild About Food due to net loss incurred by Wild $ $ - Fair value of assets acquired and liabilities assumed in acquisition: Accounts receivable $ - $ Inventories - Prepaids - Property and equipment - Intangible assets - Total assets acquired - Accounts payable and accrued expenses - Long-term debt and capital leases - Total liabilities assumed $ - $ Bridge funding liability retired thru issuance of common stock $ - $ Issuance of note payable to former owners of Allison's Gourmet Kitchens, LP in connection with acquisition $ - $ The accompanying notes are an integral part of these consolidated financial statements. 7 Vaughan Foods, Inc. Notes to Unaudited Consolidated Financial Statements September 30 , 2008 and 2007 (1) Nature of Operations Vaughan Foods, Inc. (the Company) is an Oklahoma-based specialty food processor serving customers in a multi-state region. The Company and its subsidiaries operate from manufacturing facilities in Moore, Oklahoma and Fort Worth, Texas. (2) Summary of Significant Accounting Policies (a) Basis of Reporting The accompanying consolidated financial statements and notes thereto have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain disclosures normally prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Companys Annual Report filed on Form 10-K/A. This summary of significant accounting policies is presented to assist in understanding the Companys consolidated financial statements. The consolidated financial statements and notes are representations of the Companys management which is responsible for the integrity and objectivity of the consolidated financial statements. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the consolidated financial statements. (b) Principles of Consolidation The December 31, 2007 consolidated balance sheet, consolidated statement of operations and statement of cash flows for the three month and nine month periods ended September 30, 2007, include the accounts of the Company and of Cimarron Holdings, LLC (Cimarron). Cimarron is owned by our current chief operating officer and a former member of management. Cimarron previously owned an airplane that was used by Company management. The Company was making the debt service payments on the liability associated with the airplane, as well as all costs of maintenance and operations. Because the Company was the primary beneficiary of Cimarron, it was considered a variable interest entity subject to FIN 46R, and was previously consolidated by the Company in its consolidated financial statements. All significant intercompany transactions and balances were eliminated in consolidation. Due to the sale of the airplane on December 3, 2007, the Company no longer has a beneficial interest in Cimarron, and therefore has not consolidated the September 30, 2008 unaudited consolidated balance sheet or the unaudited consolidated statements of operations and cash flows for the three and nine month periods ended September 30, 2008. On June 30, 2007, the Company acquired 100 percent of Allison's Gourmet Kitchens, LP (Allisons) and its wholly-owned subsidiary, Wild About Food - Oklahoma, a Texas Limited Liability Company (Wild). The accompanying consolidated balance sheets as of December 31, 2007 and September 30, 2008 include the accounts of Allison's and Wild. The accompanying consolidated statement of operations, statement of stockholders equity and statement of cash flows for the three month and nine month periods ended September 30, 2008 include the accounts of Allisons and Wild. All intercompany balances have been eliminated in consolidation. (c) Unaudited Interim Financial Information The financial information herein is unaudited; however, such information reflects solely normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Operating results of the interim period are not necessarily indicative of the amounts that will be reported for the entire year. (d) Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers investments with maturities of three months or less at date of purchase to be cash equivalents. 8 (e) Accounts Receivable and Credit Policies Trade accounts receivable are customer obligations due under normal trade terms generally requiring payment within 15 to 21 days from the invoice date. Receivables are recorded based on the amounts invoiced to customers. Interest and delinquency fees are not included in income or trade accounts receivable until realized in cash. Discounts allowed for early payment, if any, are immaterial and are charged against income when the payment is received. Payments of accounts receivable are allocated to the specific invoices identified on the customers remittance advice or, if unspecified, are applied to the earliest unpaid invoices. The carrying amount of accounts receivable is reduced by an allowance for credit losses that reflects managements estimate of the amounts that will not be collected. Management provides for probable uncollectible amounts through a charge to earnings and a credit to the allowance for credit losses based on historical collection trends and an assessment of the creditworthiness of current customers. The adequacy of the valuation allowance is evaluated periodically through an individual assessment of potential losses on customer accounts giving particular emphasis to accounts with invoices unpaid more than 60 days past the due date. Balances still outstanding after management has used reasonable collection efforts are charged off to the valuation allowance. Recoveries on accounts previously charged off are credited to the valuation allowance. A lien exists on certain receivables related to fresh produce under the Perishable Agricultural Commodities Act of 1930, which partially subordinates the lien placed by the line of credit. (f) Inventories Inventories consist principally of food products and are stated at the lower of average cost (which approximates first-in, first-out) or market. Costs included in inventories consist of materials, packaging supplies, and labor. General and administrative costs are not charged to inventories. (g) Property and Equipment Property and equipment are recorded at cost. Equipment classified as capital leases are recorded at the present value of the future minimum lease payments, and amortized on a straight-line basis over the shorter of the lease term or the estimated useful life of the asset. Expenditures for major additions and improvements are capitalized, while minor replacements, maintenance and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost of the asset and related accumulated depreciation are removed from the accounts and any resulting gain or loss is included in other income and expense. Depreciation, including assets classified as capital leases, are provided using the straight-line method over the following estimated useful lives: Plant and improvements 15 - 40 years Machinery and equipment 2 - 15 years Transportation equipment 3 - 10 years Office equipment 2 - 7 years (h) Concentrations of Credit Risk The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. (i) Revenue Recognition The Company recognizes revenue, net of related sales discounts and allowances, when persuasive evidence of an arrangement exists (such as a customer purchase order), delivery has occurred, the price to the customer has been fixed or is determinable, and collectibility is reasonably assured. Revenues also include those amounts related to shipping and handling. Shipping and handling expenses are also included in cost of sales. Consideration from the Company to a customer is presumed to be a reduction to the selling price of the Company's products and accordingly, is characterized as a reduction of sales when recognized in the Company's consolidated statements of operations. As a result, certain promotional expenses are recorded as a reduction of net sales, at the time in which the sale is recognized. (j) Accounting for Rebates The Company establishes liabilities for rebates to customers based on specific programs, expected usage and historical experience. 9 (k) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (l) Earnings (Loss) Per Share Basic earnings (loss) per share (EPS) excludes dilution and is calculated by dividing net income (loss) available to common stockholders by the weighted-average number of shares of common stock outstanding during the period. Diluted EPS is computed in a manner similar to that of basic EPS except that the weighted-average number of common shares outstanding is increased to include the number of incremental common shares (computed using the treasury stock method) that would have been outstanding if all potentially dilutive common shares (such as stock options) were issued during the period. Diluted EPS is not presented if the effect of the incremental shares is anti-dilutive. As of September 30, 2008, the Company has Class A and Class B warrants outstanding resulting from its initial public offering as described in Note 10. The exercise price of both classes of warrants exceeds the Companys stock price, therefore the Company has not included these warrants as shares in diluted earnings per share because the effects of inclusion would be anti-dilutive. (m) Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. An estimate for the value of intangible assets related to customer relationships was calculated by discounting projected earnings to the date of acquisition and recognized to the extent of the contingent liability of the excess purchase price. (n) Fair Value of Financial Instruments The carrying value of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities are measured at cost which approximates fair value because of the short-term nature of these instruments. The carrying amount of the Companys borrowings under the line of credit and long-term debt approximates fair value because the interest rate on the instruments fluctuate with market interest rates or represents borrowing rates available with similar terms. (o) Investments All of the Company's investments are classified as available for sale and are stated at fair value. Any related unrealized gains and losses are excluded from earnings and reported net of income tax as a separate component of stockholders' equity until realized. There were no unrealized gains or losses for the three and nine months ended September 30, 2008 and 2007. Realized gains and losses on sales of securities are based on the specific identification method. Declines in the fair value of investment securities below their carrying value that are other than temporary are recognized in earnings. As of September 30, 2008 and December 31, 2007, the Company's investments consisted primarily of guaranteed investment contracts at a fixed interest rate of 2.25 percent. (p) Recently Issued Accounting Pronouncements In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which provides companies an option to report selected financial assets and liabilities at fair value. SFAS No. 159 requires companies to provide information helping financial statement users to understand the effect of a companys choice to use fair value in determining its earnings, as well as to display the fair value of the assets and liabilities a company has chosen to use fair value for on the face of its balance sheet. Additionally, SFAS No. 159 establishes presentation and disclosure requirements designed to simplify comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. The statement is effective as of the beginning of an entitys first fiscal year beginning after November 15, 2007. The Company has determined the effects of the adoption of this statement does not have a material effect on its consolidated financial statements, because the Company has elected not to report any liabilities or assets at any value other than that achieved by historical cost, and that if the Company were to 10 make such an election, the difference in values reported on the Companys consolidated financial statements would not provide more relevant and understandable information for the users of the Companys consolidated financial statements. The Company will continue to evaluate the application of SFAS No. 159. In December 2007, the FASB issued SFAS No. 141R, Business Combinations, which replaces SFAS No. 141, Business Combinations, which establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any non-controlling interest in the acquiree and the goodwill acquired. The statement also establishes disclosure requirements which will enable users to evaluate the nature and financial effects of the business combination. SFAS No. 141R is effective for fiscal years beginning after December 15, 2008. The adoption of SFAS No. 141R will have an effect on accounting for business combinations once adopted, but the effect is not known and will vary depending on the nature of the acquisition. In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statements, an amendment of ARB No. 51, which establishes accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, the amount of consolidated net income attributable to the parent and to the non-controlling interest, changes in a parents ownership interest and the valuation of retained non-controlling equity investments when a subsidiary is deconsolidated. The statement also establishes reporting requirements that provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners. SFAS No. 160 is effective for fiscal years beginning after December 15, 2008. The adoption of SFAS No. 160 will not have an effect on the Companys consolidated financial statements due to the Companys existing subsidiaries being owned 100%. The effect of application of SFAS No. 160 on future acquisitions is not known and will vary depending on the nature of the acquisition. In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities, which amends and expands the disclosure requirements of SFAS No. 133. SFAS No. 161 requires enhanced disclosures about an entitys derivative and hedging activities. The statement encourages, but does not require, comparative disclosures for earlier periods at initial adoption. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company has determined that the adoption of SFAS No. 161 will not have a material effect on the consolidated financial statements due to the absence of derivatives and hedging instruments in the Companys consolidated financial statements. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles which identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States (the GAAP hierarchy). The statement is effective 60 days following the SECs approval of the Public Company Accounting Oversight Board amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles. The Company does not anticipate the adoption of SFAS No. 162 will have a material effect on the consolidated financial statements. (3) Inventories A summary of inventories follows: September 30, December 31, (unaudited) Raw materials and supplies $ $ Finished goods Deferred production costs Total inventory $ $ 11 Restricted Assets The Company is required to hold cash in reserve in separate trust accounts applicable to its $5.0 million Cleveland County Industrial Authority Industrial Development Revenue Bonds, issued December 2004.
